Title: William Richardson to James Madison, 13 December 1830
From: Richardson, William
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    Royal Observatory, Greenwich
                                
                                December 13, 1830.
                            
                        
                        
                        Not having been so fortunate as to hear that the Professorship of Mathematics in your College was vacant
                            until it was filled up, has prevented my appearing as a Candidate, which otherwise I should have done. I trust however
                            that you will not consider it an unwarrantable liberty if I request to be informed whether or not such situations as
                            adjoint professorships exist among you, and if so, whether or not any one may happen to be unoccupied. The grounds on
                            which I venture to offer myself to your notice are briefly these—I am at present, and have been for nearly nine years
                            Assistant at the Royal Observatory of Greenwich with a salary of rather more than two hundred pounds per annum, which is
                            increased ten pounds every three years—I was this year honoured by the Gold Medal of the Astronomical Society of England
                            for determining anew the Constant of Aberration—My investigations relative to the Comet of 1823-4 are before the world
                            and I am at present engaged in reducing Sir Thomas Brisbanes observations at Paramatta.
                        I have preferred stating the public grounds on which I now take the liberty to address you, to forwarding
                            certificates, from a wish to avoid all unnecessary trouble. Should any situation like that above mentioned be vacant and myself
                            permitted to appear a candidate, I shall have the honour to submit to you such testimonials as will excuse, if not
                            justify, my present application.
                        An answer, sent under cover to the Reverend Thomas John Hussey 49 Long Acre London, is respectfully
                            solicited, and I have the honour, Gentlemen, to remain Your obedient Servant,
                        
                        
                            
                                William Richardson
                            
                        
                    